Case 1:19-cv-02149-NIQA-LAS Document 45 Filed 07/02/20 Page 1 of 5 PageID #: 532




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

MONTEREY RESEARCH, LLC,                      C.A. No. 19-2083-NIQA-LAS
             Plaintiff,
       v.
QUALCOMM INCORPORATED, et al.,
             Defendants.

MONTEREY RESEARCH, LLC,                      C.A. No. 19-2090-NIQA-LAS
             Plaintiff,
       v.
NANYA TECHNOLOGY
CORPORATION, et al.,
             Defendants.

MONTEREY RESEARCH, LLC,                      C.A. No. 19-2149-NIQA-LAS
             Plaintiff,
       v.
ADVANCED MICRO DEVICES, INC.
             Defendant.

MONTEREY RESEARCH, LLC,                      C.A. No. 20-0089-NIQA-LAS
             Plaintiff,
       v.
STMICROELECTRONICS N.V. and
STMICROELECTRONICS, INC.,
             Defendants.
Case 1:19-cv-02149-NIQA-LAS Document 45 Filed 07/02/20 Page 2 of 5 PageID #: 533




        NOTICE OF SUBPOENA DUCES TECUM AND NOTICE OF
      DEPOSITION OF CYPRESS SEMICONDUCTOR CORPORATION
        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

 Rules 26, 30, and 45, Defendants Qualcomm Incorporated, Qualcomm

 Technologies, Inc. and Qualcomm CDMA Technologies Asia Pacific Pte Ltd.

 (collectively, “Qualcomm”); Nanya Technology Corporation, Nanya Technology

 Corporation, U.S.A., and Nanya Technology Corporation Delaware (collectively,

 “Nanya”);      Advanced       Micro      Devices,     Inc.    (“AMD”);        and    Defendant

 STMicroelectronics, Inc. (Qualcomm, Nanya, AMD, and STMicroelectronics, Inc.1

 collectively referred to as “Defendants”) will take the deposition of Cypress

 Semiconductor Corporation (“Cypress”), c/o Corporation Service Company, 251

 Little Falls Drive, Wilmington, DE 19808. The deposition will begin at 9:00 a.m.

 PST on September 15, 2020 at the offices of O’Melveny & Myers LLP, 2765 Sand

 Hill Rd, Menlo Park, CA 94025, or at a time and location mutually agreed upon.

 The deposition will be taken upon oral examination pursuant to Federal Rule of

 Civil Procedure Rules 26, 30, and 45 before a court reporter, notary public, or



 1
   STMicroelectronics, Inc. joins in propounding this Notice of Subpoena Duces Tecum and
 Notice of Deposition of Cypress Semiconductor Corporation solely on behalf of itself and not on
 behalf of Defendant STMicroelectronics N.V (“STNV”). STNV has moved to dismiss the
 complaint against it for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure
 12(b)(2), (C.A. No. 20-0089-NIQA-LAS (D.I. 25)), and accordingly, STNV objects to
 participating in any aspect of this litigation, including discovery.

                                                 2
Case 1:19-cv-02149-NIQA-LAS Document 45 Filed 07/02/20 Page 3 of 5 PageID #: 534




 other person authorized by law to administer oaths, and will be recorded

 stenographically and by videotape.

       Pursuant to Rule 30(b)(6), Cypress shall designate and produce one or more

 of its officers, employees, managing agents, or other such persons as are most

 qualified, knowledgeable, and competent to testify on Cypress’ behalf as to all

 matters known or reasonably available to Cypress regarding the Deposition Topics

 set forth in Attachment B to Exhibit 1 (in accordance with the Definitions also set

 forth in Attachment B).

       Defendants reserve the right to seek additional testimony on the Deposition

 Topics listed in Attachment B in the event additional facts or documents become

 available after the conclusion of the deposition on this Notice.

       PLEASE FURTHER TAKE NOTICE that Cypress is required to produce

 all documents responsive to the Document Requests set forth in Attachment A to

 Exhibit 1. Specifically, Cypress is requested to produce and permit inspection and

 copying of all documents within its custody and control, pursuant to the

 Definitions and Instructions in Attachment A, at O’Melveny & Myers LLP, 2765

 Sand Hill Rd, Menlo Park, CA 94025 on August 15, 2020, or on any such other

 date and place as mutually agreed upon.         Any production will be protected

 pursuant to the District of Delaware Local Rule 26.2 until such time as a Protective

 Order is entered in these actions.


                                           3
Case 1:19-cv-02149-NIQA-LAS Document 45 Filed 07/02/20 Page 4 of 5 PageID #: 535




                                           SHAW KELLER LLP
  OF COUNSEL:
                                           /s/ Jeff Castellano
  David Nelson                             Karen E. Keller (No. 4489)
  Stephen Swedlow                          Jeff Castellano (No. 4837)
  Nathan Hamstra                           Nathan R. Hoeschen (No. 6232)
  QUINN EMANUEL URQUHART &                 I.M. Pei Building
  SULLIVAN, LLP                            1105 North Market Street, 12th Floor
  191 N. Wacker Drive, Suite 2700          Wilmington, DE 19801
  Chicago, IL 60606                        (302) 298-0700
  (312) 705-7400                           kkeller@shawkeller.com
                                           jcastellano@shawkeller.com
                                           nhoeschen@shawkeller.com

                                           Attorneys for Qualcomm Incorporated,
                                           Qualcomm Technologies, Inc. and
                                           Qualcomm CDMA Technologies Asia
                                           Pacific Pte Ltd.


                                           YOUNG CONAWAY STARGATT &
                                           TAYLOR LLP
  OF COUNSEL:
                                           /s/ Karen L. Pascale
  Peter J. Wied                            Karen L. Pascale (#2903)
  Vincent K. Yip                           Robert M. Vrana (# 5666)
  Ryan C. C. Duckett                       Rodney Square
  NIXON PEABODY LLP                        1000 North King Street
  300 S. Grand Avenue, Suite 4100          Wilmington, Delaware 19801
  Los Angeles, CA 90071-3151               (302) 571-6600
  Telephone: (213) 629-6000                kpascale@ycst.com
                                           rvrana@ycst.com

                                           Attorneys for Defendants, Nanya
                                           Technology Corporation, Nanya
                                           Technology Corporation, U.S.A., and
                                           Nanya Technology Corporation
                                           Delaware


                                       4
Case 1:19-cv-02149-NIQA-LAS Document 45 Filed 07/02/20 Page 5 of 5 PageID #: 536




  OF COUNSEL:                              RICHARDS, LAYTON & FINGER,
                                           P.A.
  Mark Samuels
  Ryan K. Yagura                           /s/ Frederick L. Cottrell, III
  Nicholas J. Whilt                        Frederick L. Cottrell, III (#2555)
  Xin-Yi Zhou                              Alexandra M. Ewing (#6407)
  O’MELVENY & MYERS LLP                    One Rodney Square
  400 South Hope Street, 18th Floor        920 North King Street
  Los Angeles, CA 90071                    Wilmington, DE 19801
  Tel: (213) 430-6000                      (302) 651-7700
                                           cottrell@rlf.com
                                           ewing@rlf.com

                                           Attorneys for Defendant Advanced
                                           Micro Devices, Inc.

                                           RICHARDS, LAYTON & FINGER,
  OF COUNSEL:                              P.A.

  Chad S. Campbell                       /s/ Christine D. Haynes
  Tyler R. Bowen                         Jeffrey L. Moyer (#3309)
  PERKINS COIE LLP                       Christine D. Haynes (#4697)
  2901 North Central Avenue,             Tyler E. Cragg (#6398)
  Suite 2000 Phoenix, AZ 85012           One Rodney Square
  602-351-8000                           920 N. King Street
                                         Wilmington, Delaware 19801
  Theresa H. Nguyen                      (302) 651-7700
  PERKINS COIE LLP                       moyer@rlf.com
  1201 Third Avenue, 49th Floor Seattle, haynes@rlf.com
  WA 98101                               cragg@rlf.com
  206-359-8000
                                         Attorneys for Defendant
  Philip Alcide Morin                    STMicroelectronics, Inc.
  Perkins Coie LLP
  11452 El Camino Real, Suite 300
  San Diego, CA 92130-2080
  858-720-5700

 Dated: July 2, 2020

                                       5
